DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Crain on 3/11/2022.
The application has been amended as follows:
[Claim 1] 	(Currently Amended)	An intraventricular heart pump intended to be immersed in a fluid, comprising:
a fixed housing provided with a top part forming a propulsion
chamber propelling fluid towards the top end, and a bottom part forming a stator
and attached in a fixed manner to the top part;
at least one side opening between the top part and the bottom part, and forming an inlet chamber for the fluid to enter from the exterior towards the propulsion
chamber; 
a motor unit formed by:
said stator in which first magnetic elements are arranged;


a transmission shaft comprising at least one connecting arm making it possible to hold the bell above the stator, the axis of the transmission shaft being superposed with the axis of rotation of the bells; and 
side vanes arranged between the bell and the transmission shaft and intended to guide the reverse flow in said passage between the rotor and the stator.
[Claim 5] 	(Currently Amended) The pump according to  Claim 1, characterized in that it is the intraventricular heart pump intended to be fixed at the apex of a heart, the passage opening directly in the zone where the internal wall of the ventricle and the external wall of the stator meet.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a An intraventricular heart pump intended to be immersed in a fluid, comprising: a rotor in the form of a bell at least partially covering the stator head and comprising second magnetic elements intended for magnetic coupling with the first magnetic elements of the stator, the bell having at least one opening its top part so as to create a reverse flow of the fluid from the inlet chamber right up to the base of the stator .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792